United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS       September 17, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-20290
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                     JOHN CLIFFORD BLACKWELL,

                                                 Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-02-CR-181-1
                      --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     John Clifford Blackwell appeals his guilty-plea conviction of

one count of producing child pornography and his resulting 116-

month prison sentence.     Blackwell argues that the statute of

conviction, 18 U.S.C. § 2251(a), is an unconstitutional exercise of

Congress’ Commere Clause powers because it permits a conviction

when the only connection with interstate commerce is the fact that

the materials used to produce the offending images traveled in


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
interstate commerce at some point in time.       This argument is

unavailing. See United States v. Kallestad, 236 F.3d 225, 231 (5th

Cir. 2000).   The judgment of the district court is AFFIRMED.




                                 2